     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 1 of 22




 1   Daniel D. Maynard, No. 009211
     MAYNARD CRONIN ERICKSON
 2
     CURRAN & REITER, P.L.C.
 3   3200 North Central Avenue, Suite 1800
     Phoenix, Arizona 85012
 4
     (602) 279-8500
 5   dmaynard@mmcec.com
 6 Daniel R. Drake, No.003781
 7 DRAKE LAW, PLC
   4340 East Indian School Road, Suite 21-113
 8 Phoenix, Arizona 85018
 9 (602) 881-5341
   drakelawplc@gmail.com
10
     Attorneys for Defendant
11
12                             UNITED STATES DISTRICT COURT
13                                   DISTRICT OF ARIZONA
14
       United States of America,                     2:15-cr-00707-SRB
15
                         Plaintiff/Respondent,       ABDUL MALIK ABDUL
16                                                   KAREEM’S MOTION TO DISMISS
              v.
17
       Abdul Malik Abdul Kareem,                     (Oral Argument Requested)
18
                         Defendant/Movant.
19
20          Defendant Abdul Malik Abdul Kareem (“Mr. Abdul Kareem”) moves this Court

21   to dismiss the indictment against him with prejudice. The Government’s conduct in
22
     denying him access to favorable information interfered with his Fifth Amendment due
23
     process right to a fair trial, as well as his Sixth Amendment rights to present a complete
24
25   defense to the charges against him and the effective assistance of counsel.           The
26
27
                                                 1
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 2 of 22




     disclosures since trial and the purposeful manner in which prosecutions and disclosures
 1
 2   were timed demonstrates the government proceeded with utter disregard for Mr. Abdul
 3
     Kareem’s rights.     Moreover, it appears the material evidence suppressed by the
 4
     investigators was withheld information from the prosecutors. These tactics warrant
 5
 6   dismissal of the indictment with prejudice.

 7          The prosecutors disclosed information in 2019 pertaining to a pole camera,
 8
     Nurse’s cell phone, communications between FBI personnel in Dallas and Phoenix, and
 9
     other materials. Those recent disclosures should be considered along with materials
10
11   disclosed previously since the analysis is a cumulative one, not simply piece by piece. It
12   appears investigators withheld 913 separately numbered pages together with a hard drive
13
     (pole camera videos) and a DVD (Nurse’s cell phone contents) containing records too
14
15   voluminous to number individually, and likely much more. The prosecuting attorney has

16   explained that he only became aware of these materials shortly before disclosing them.
17
     (Doc. 548, p. 14 and 16, as to the pole camera and Nurse’s passport and phone contents.).
18
     This demonstrates the prosecutors have been prevented from making the required
19
20   determinations of what should be disclosed under Fed. R. Crim. P. 16, Brady v. Maryland,
21   373 U.S. 83, 87 (1963), and Kyles v. Whitley, 514 U.S.419, 432-440 (1995) Such conduct
22
     should not be tolerated. It warrants exercise of this Court’s power to remedy these
23
     outrageous due process violations, Constitutional and procedural violations, preserve
24
25   judicial integrity, and deter future conduct of this sort.
26
27
                                                   2
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 3 of 22




              This motion is supported and explained by the attached memorandum.
 1
 2            Excludable delay under 18 U.S.C. § 3161 will not occur as a result of this motion
 3
     or a ruling thereon.
 4
              RESPECTFULLY SUBMITTED this 8th day of August 2019.
 5
 6            MAYNARD CRONIN ERICKSON                           DRAKE LAW, PLC
              CURRAN & REITER, P.L.C.
 7
 8            /s/Daniel D. Maynard                              /s/Daniel R. Drake
              DANIEL D. MAYNARD                                 DANIEL R. DRAKE
 9
                                         MEMORANDUM
10
11       I.      INTRODUCTION
12            The court should consider this motion and, if inclined to grant it or believes it
13
     raises substantial, issue an indicative ruling advising the court of appeals that it intends
14
15   to grant the motion or that the motion raises a substantial issue that merits further

16   exploration at the trial level. Mr. Abdul Kareem will then move the court of appeals to
17
     remand the case to the district court for disposition as contemplated by Fed. R. App. P.
18
     12.1.1
19
20
     1
       FRAP 12.1. REMAND AFTER AN INDICATIVE RULING BY THE DISTRICT
21   COURT ON A MOTION FOR RELIEF THAT IS BARRED BY A PENDING
22   APPEAL
            (a) Notice to the Court of Appeals.
23          If a timely motion is made in the district court for relief that it lacks authority to
     grant because of an appeal that has been docketed and is pending, the movant must
24
     promptly notify the circuit clerk if the district court states either that it would grant the
25   motion or that the motion raises a substantial issue.
            (b) Remand After an Indicative Ruling.
26          If the district court states that it would grant the motion or that the motion raises
27
                                                   3
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 4 of 22




           Here is the problem that warrants dismissal of the charges: someone other than
 1
 2   the prosecutors in Mr. Abdul Kareem’s case decided what documents and results of
 3
     investigation would be disclosed to Mr. Abdul Kareem prior to his trial’s conclusion.
 4
     Information the government possessed in 2015 was kept from Mr. Abdul Kareem and
 5
 6   surfaced only when the government wanted to use it for its own purposes in August 2016,

 7   March 2018, and February 2019.
 8
           Mr. Abdul Kareem could have used those suppressed materials to respond to the
 9
     government allegations and prepare and present a complete defense.          Who in the
10
11   government made those decisions to withhold information is unknown: it was not
12   government counsel in this case, we are told.
13
           Defense pleadings seeking a new trial detail the information suppressed by the
14
15   government until after defendant’s trial, and what use the defense would have made of

16   that information had it been available. (Doc. 303, Doc. 345, Doc. 432, Doc. 452, Doc.
17
     505, Doc. 559.) Those pleadings are incorporated here. Granting a new trial is but one
18
     remedy for withholding favorable information from the defense.
19
20         This motion seeks dismissal of the indictment with prejudice. The nature of the
21   items and the manner in which they were suppressed calls for relief different from the
22
23
   a substantial issue, the court of appeals may remand for further proceedings but retains
24
   jurisdiction unless it expressly dismisses the appeal. If the court of appeals remands but
25 retains jurisdiction, the parties must promptly notify the circuit clerk when the district
   court has decided the motion on remand.
26
27
                                                4
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 5 of 22




     grant of a new trial. The government’s conduct should not be countenanced but punished
 1
 2   by granting this motion to dismiss.
 3
              Where the conduct is outrageous and amounts to a due process violation, the court
 4
     may dismiss an indictment. United States v. Chapman, 524 F.3d 1073, 1084 (9th Cir.
 5
 6   2008). If the conduct does not rise to a due process violation, the court may nonetheless

 7   dismiss under its supervisory powers. Id., citing United States v. Barrera-Moreno, 951
 8
     F.2d 1089, 1091 (9th Cir. 1991)).
 9
              The defendant has moved separately for an evidentiary hearing for this Court to
10
11   determine the nature of the misconduct and the appropriate remedy.
12      II.      FACTUAL BACKGROUND AND RELATED MATTERS
13
              A. The government controlled the timing of the cases and disclosures
14
15            Four matters revolve around the attack on the Draw the Prophet Contest in

16   Garland, Texas on May 3, 2015. This is the order in which they were charged.
17
        1. This case, where charges were brought on June 10, 2015. Trial commenced
18
              February 16, 2016, and concluded March 17, 2016;
19
20      2. U.S. v. Hendricks, CR 16-265-JRA in the Northern District of Ohio, during which
21            the government alleged that Hendricks actions to recruit, radicalize, and encourage
22
              acts of violence “culminated on May 3, 2015 in Garland, Texas, where a thwarted
23
              terrorist attack took place.” (Prosecution Opening Statement, 3/8/18 RT 622.)
24
25            The government explained Hendricks was “inextricably tied to the Garland
26
27
                                                   5
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 6 of 22




           attack.” (Id., at 622-23.) During trial the government presented evidence about
 1
 2         the Garland attack and called a number of witnesses who testified at Mr. Abdul
 3
           Kareem’s trial. (Copies of the witness list and clerks docket report are attached as
 4
           Exhibit A.) Charges were brought August 3, 2016. Trial concluded on March
 5
 6         20, 2018;

 7      3. U.S. v. Wahid, CR 17-00360, tried to Judge Tuchi of this court. That case alleged
 8
           false statements by Wahid’s about his interactions with Simpson and Soofi on May
 9
           1, 2015. During trial the government presented evidence about the Garland attack
10
11         and called a number of witnesses who had testified at Mr. Abdul Kareem’s trial.
12         (Copies of the witness list, exhibit list and clerks docket report are attached as
13
           Exhibit B.) Charges were brought March 14, 2017. Trial concluded February 28,
14
15         2019.

16      4. The investigation of Saabir Nurse (“Nurse”). The FBI apparently had him on a
17
           watchlist in 2015. It imaged his phone and copied his passport in September 2015.
18
           (March 15, 2019 disclosure; Doc. 548. p. 17 n. 8) It opened an investigation of
19
20         Nurse in April 2016, the month after Mr. Abdul Kareem’s trial was completed in
21         this case and concluded that investigation several months later Doc. 548 p. 17 n.
22
           8);
23
           The order in which these matters were investigated and tried impacted what was
24
25   shared with Mr. Abdul Kareem’s prosecutors and in turn determined what information
26
27
                                                6
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 7 of 22




     was available for sharing with attorneys representing him. The government may be free
 1
 2   to choose whom it will charge and when, but that prerogative does not include the right
 3
     to ignore the constitutional rights of one defendant because it does not yet want to charge
 4
     a second defendant.
 5
 6          B. The nature of the investigations and how the government manipulated
               proceedings and disclosures to keep information from Mr. Abdul Kareem
 7             yet have it available when it wanted to use it
 8
               1. The Hendricks Case
 9          Unlike the case against Mr. Abdul Kareem, the case against Hendricks was largely
10
     complete on May 3, 2015. As pointed out in the new trial pleadings, the government had
11
     been investigating Hendricks prior to the attack. It had videotaped him as he met with an
12
13   undercover informant in an attempt to vet and recruit the informant to join the terrorist

14   cell he claimed to be creating. CITE It had recordings of his communications with an
15
     undercover agent and with Simpson leading up to the attack. It had a manifesto that
16
     Hendricks freely shared about Muslims living in the United States and preparing for
17
18   jihad. CITE
19          Hendricks shut down after the attack, other than claiming credit for it in the name
20
     of ISIS. The superseding indictment against Hendricks shows that only the last overt act,
21
22   posting online a document purporting to claim that the attack was committed by the

23   “Islamic State in America,” occurred after the attack. (Doc. 25, page 4, included in
24
     Exhibit A) It appears little additional information was gathered against Hendricks
25
     between the May 3, 2015 attack and his charging on August 3, 2016.
26
27
                                                 7
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 8 of 22




            With all that in hand in early May 2015, the government waited until six months
 1
 2   after the trial of this case to initiate proceedings against Hendricks, rather than proceeding
 3
     first against Hendricks while it built its case against Mr. Abdul Kareem. The defense
 4
     suggests this is because the FBI felt a need to demonstrate its prowess, to live up to its
 5
 6   vision: “Ahead of the threat through leadership, agility, and integration,” (FBI website,

 7   https://www.fbi.gov/about/mission last visited August 5, 2019), a vision statement that
 8
     “captures the essence of what defines success for the FBI.“                   (FBI website,
 9
     https://www.fbi.gov/about/mission/fbi-strategy last visited on August 5, 2019.)
10
11          When one reads the e-mail traffic included in Doc. 550-5, one is left with a firm
12   conviction that Phoenix FBI thought Simpson was no risk to show up in Garland. This
13
     would have been valuable support for the defense effort to show the bias of FBI witnesses
14
15   and a motive to find a live suspect to charge and convict. Also, this information could

16   have been used to impeach the credibility of FBI agents, in particular case agent Whitson.
17
            The government suppressed the following evidence during Mr. Abdul Kareem’s
18
     trial that was used in the Hendricks trial:
19
20              • Communications between an undercover agent (UCA) and Elton Simpson,
21              • The communication between the UCA and Simpson in which the UCA
22
                   responded to a comment by Simpson with the famous “Tear up Texas” line;
23
24              • The May 2, 2015 communication from Hendricks to the UCA encouraging

25                 him to connect with Bro Juda and “see what you and Bro Juda can do”;
26
27
                                                   8
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 9 of 22




 1              • Communications between the undercover agent (UCA) and other FBI

 2                 personnel regarding the UCA’s assessment that Simpson was “of concern”
 3
                   regarding the Garland; and,
 4
                • Communications indicating that the UCA thought about reaching out to
 5
 6                 Simpson to see where he was after their communications stopped, but he
 7                 did not have authorization to do so.
 8
               2. Mr. Abdul Kareem’s Case
 9          In contrast to the case against Hendricks, the government did not consider Mr.
10
     Abdul Kareem of interest prior to the attack.2 It did not commence surveillance or open
11
     an investigation of him prior to May 6, 2015. Its round-the-clock surveillance of Mr.
12
13   Abdul Kareem and repeated efforts by Ali Soofi and Stephon Verdugo to capture Mr.
14   Abdul Kareem incriminating himself failed to reveal anything incriminating.
15
     Notwithstanding the status of its investigation, the government chose to proceed first
16
17   against Mr. Abdul Kareem, indicting him on June 10, 2015.

18             3. The Nurse Investigation
            The government may have been monitoring or tracking Saabir Nurse as early as
19
20   May 28, 2015. Apparently, by September 26, 2015, Nurse was on the FBI watch list, a
21   list created by the FBI National Security Branch, Terrorist Screening Center. (See
22
     https://www.fbi.gov/about/leadership-and-structure/national-security-branch/tsc           Last
23
24   visited May 22, 2019.) It tracked him leaving the country on May 28, 2015 and returning

25
     2
      It had seized his computer during a search warrant executed against Simpson but there is no
26   indication it had opened an investigation of him or was surveilling his activities.
27
                                                   9
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 10 of 22




     on September 26, 2015. He was interviewed about his travel and his faith. His cell phone
 1
 2   was imaged, capturing all his contacts, incoming and outgoing phone numbers, and
 3
     verbatim text messages. Agents also copied his passport and routed the information to
 4
     the FBI.
 5
 6          The government initially listed Nurse, John Sabari, and James Bell as witnesses

 7   that might be called by the government in its case in chief. It later dropped them from its
 8
     final witness list.3 Its reasoning is unknown, but it never disclosed the contents of Nurse’s
 9
     phone or his passport prior to trial.
10
11          At trial the defense argued that Mr. Abdul Kareem was not the mastermind, trainer,
12   and bankroller of the Garland attack, another, possibly Nurse was. The defense pointed
13
     to a note from Elton Simpson, one to the attackers, given to Wahid and intended for
14
15   delivery to Nurse. The note explained that Simpson was giving Nurse the title to his car

16   to repay Nurse for funds advanced for one purpose that had been used for another. The
17
     defense argued these funds had been used for the attack; not funds from Mr. Abdul Malik.
18
     The suppressed information would have supported the defense argument that Nurse had
19
20   greater access to money than Mr. Abdul Kareem, and might have shown he was more
21   radicalized toward Islam.
22
23
     3
24    In United States v. Cadet, 727 F. 2d 1453, 1469 (9th Cir. 1984), the court upheld a district
     court order requiring the government to disclose the names and addresses of witnesses to the
25   offense charged whom the government did not intend to call as witnesses. The court of appeal
     reasoned that, if the government did not intend to call such witnesses, there was a reasonable
26   possibility that they would be able to provide evidence favorable to the defense.
27
                                                  10
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 11 of 22




           Almost immediately following Mr. Abdul Kareem’s trial, according to
 1
 2   government disclosures in March 2019, it began an investigation of Nurse that lasted for
 3
     several months. (Doc. 548 p. 17 n. 8.) The matter under investigation or the results were
 4
     never revealed.
 5
 6         Not until 2019, when it suited the government’s purposes in the Wahid

 7   prosecution, did the government disclose that it had downloaded Nurse’s cell phones in
 8
     September 2015. (Exhibit B, Exhibit List, Exhibit 78; Doc. 548 p. 17 n.8.) In fact, the
 9
     government previously denied that it had any information from Nurse’s phone. (Id.)
10
11   Then, in 2019, when it wanted to use the record of calls and texts to show that Nurse
12   visited Wahid’s apartment on 2:27 am on May 6, 2015, the image of Nurse’s phone
13
     captured in 2015 was produced. (Exhibit B, Exhibit List, Exhibit 78.)
14
15         During Mr. Abdul Kareem’s trial the government suppressed evidence:

16             • That it had a copy of the incoming and outgoing phone numbers on Nurse’s
17
                  cell phone that would show contacts between Nurse and others, such as
18
                  A.K. Wahid;
19
20             • That it had verbatim text messages showing Nurse’s communications with
21                others about Simpson and not Mr. Abdul Kareem;
22
               • That it had a copy of Nurse’s passport showing substantial foreign travel,
23
24                including two trips to Saudi Arabia for the Haj;

25             • That Nurse had remained out of the country from May 28 until September
26
27
                                                11
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 12 of 22




                   26, 2019;
 1
 2              • That Nurse’s loan to Simpson was significant and warranted further
 3
                   investigation. It did so through the testimony of FBI case agent Stewart
 4
                   Whitson to the effect that the note and loan were of no particular
 5
 6                 importance; and,

 7              • That it intended to open an investigation of Nurse as soon as Mr. Abdul
 8
                   Kareem’s trial was over.
 9
10
                4. The Wahid Case
             Finally, on March 14, 2017, the government indicted Wahid for making false
11
     statements during the investigation of the Garland attack. Wahid proceeded to trial in
12
13   February 2019. The same two prosecutors were government counsel in the trial against
14   Mr. Abdul Kareem and Wahid. In that case they were attempting to connect Wahid with
15
     Nurse and used evidence it had had since September 2015, the contents of Nurse’s cell
16
17   phone captured when he returned to the United States after an extended stay out of the

18   country.
19
                5. The post-trial disclosures of suppressed information contain relevant
20                 and material information
             Following trial, the government made further disclosures which Mr. Abdul
21
22   Kareem could have used in preparing his defense and impeaching government witnesses.
23   Those materials are listed on Exhibit C. Should the Court hold an evidentiary hearing ,
24
     those materials, some covered under the protective order in this case, will be offered in
25
     toto.
26
27
                                                12
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 13 of 22




              The government controlled the sequence of these related trials and disclosures
 1
 2   choosing which case would go first, declining to produce information favorable to Mr.
 3
     Abdul Kareem in his case, and then after his trial disclosing information possessed since
 4
     2015 it wanted to use in other prosecutions. Those governmental – or perhaps only FBI
 5
 6   decisions – adversely affected Mr. Abdul Kareem’s ability to receive effective assistance

 7   of counsel and violated the government’s discharge of its obligations under Rule 16 and
 8
     Brady.
 9
        III.     LEGAL ANALYSIS
10
11            Dismissal of an indictment with prejudice is appropriate under two theories: (1)
12   outrageous government conduct that violates a defendant’s due process rights, United
13
     States v. Chapman, 524 F.3d 1073, 1084 (9th Cir. 2008), or (2) a court may dismiss under
14
15   its supervisory power “to implement a remedy for a violation of recognized statutory or

16   constitutional right; to preserve judicial integrity by ensuring that a conviction rests on
17
     appropriate considerations validly before a jury; and to deter future illegal conduct.” Id.
18
     (quoting United States v. Simpson, 927 F.3d 1088, 1090 (9th Cir. 1991)).
19
20            A. Fifth Amendment Due Process claim under Brady and Rule 16(a)(1)(E)

21            One aspect of Mr. Abdul Kareem’s arguments for dismissal is anchored in Brady
22
     v. Maryland, 373 U.S. 83, 87 (1963) and its progeny dealing with suppression of material
23
     evidence favorable to the defense that resulted in prejudice to the defendant. A Brady
24
25   claim of misconduct requires a petitioner to show that the evidence suppressed by the
26
27
                                                 13
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 14 of 22




     prosecutor satisfies three elements: “The evidence at issue must be favorable to the
 1
 2   accused, either because it is exculpatory, or because it is impeaching; that evidence must
 3
     have been suppressed by the [government], either willfully or inadvertently; and
 4
     prejudice must have ensued.” Banks v. Dretke, 540 U.S. 668, 691 (2004) (quoting
 5
 6   Strickler v. Greene, 527 U.S. 263, 281–82 (1999).

 7          Prosecutors are constitutionally obligated to disclose “evidence favorable to an
 8
     accused ...[that] is material either to guilt or to punishment.” Brady v. Maryland, 373
 9
     U.S. 83, 87 (1963). Favorable evidence is not limited to evidence that is exculpatory; it
10
11   includes that which impeaches a prosecution witness. Giglio v. United States, 405 U.S.
12   150, 154 (1972).
13
            In terms of what qualifies as “material” evidence, the Supreme Court provided
14
15   guidance in Kyles v. Whitley, 514 U.S. 419, 437-40(1995). There, as here, some of the

16   favorable evidence to the defense was not revealed to the Louisiana prosecutor until after
17
     the trial. The State argued that the prosecutor should not be held accountable for evidence
18
     not shared with the prosecution but known to the police. The Court rejected that argument
19
20   as it would leave the police, not prosecutors or judges, as the “final arbiters of the
21   government’s obligation to ensure fair trials.” Id. at 438.
22
            The State also argued that it was difficult to know from the “perspective [of a trial
23
     prosecutor at] trial … exactly what might become important later on.” Id. at 438 (citing
24
25   transcript of the oral argument). The Court acknowledged that the character of a piece of
26
27
                                                 14
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 15 of 22




     evidence as favorable will often turn on the context of the existing or the potential
 1
 2   evidentiary record.
 3
            Rejecting the State’s argument, the Court reasoned that because of the
 4
     prosecutorial obligation to seek the truth, the State could not escape its obligation on the
 5
 6   ground it was too taxing or difficult to discharge. Quoting Agurs, it observed “[T]he

 7   prudent prosecutor will resolve doubtful questions in favor of disclosure.” Id. at 439. It
 8
     stated such a rule would justify trust in the prosecutor as “the representative…of a
 9
     sovereignty…whose interest…in a criminal prosecution is not that it shall win a case, but
10
11   that justice shall be done.” Id. (quoting Berger v. United States, 295 U.S. 78, 88 (1935)).
12          The Ninth Circuit explained the differing perspective of a prosecutor and a
13
     reviewing court when looking at particular evidence in United States v. Olsen, 704 F.3d
14
15   1172, 1183 n. 3 (9th Cir. 2013.) It is particularly difficult to predict the impact of a

16   particular piece of evidence; thus, prosecutors should disclose favorable information
17
     without attempting to predict whether its disclosure might affect the outcome of the trial.
18
     Id. The retrospective view of materiality is appropriate only in the context of appellate
19
20   review .
21          This approach is consistent with a prosecutor’s duties (and a reviewing court’s
22
     analysis) as set forth in Kyles v. Whitley, 514 U.S. 419, 437-40 (1995). Because the
23
     impact of suppressed evidence is determined cumulatively rather than piece-by-piece, a
24
25   prosecutor must have some discretion about what is disclosed. At the same time, the
26
27
                                                 15
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 16 of 22




     prosecutor has a corresponding burden to affirmatively seek out favorable evidence
 1
 2   known to others acting on the government’s behalf in a case. Id. at 437-38.
 3
               The Ninth Circuit dealt with the government’s failure to disclose evidence in its
 4
     possession until after the parties had rested in United States v. Hernandez-Meza, 720 F.3d
 5
 6   760 (2013). It noted that Fed. R. Crim. P. 16 requires the prosecution to disclose evidence

 7   it intends to use in its case in chief (Rule 16(a)(1)(E)(ii)) and evidence material to
 8
     preparing a defense (Rule 16(a)(1)(E)(i). Id., at 767-69.
 9
               There, the prosecution withheld evidence that defendant’s mother applied to
10
11   become a naturalized citizen in a trial where the issue was whether the defendant was an
12   alien. If born to a naturalized citizen the defendant would have been a U.S. citizen. The
13
     suppressed application showed, however, that Hernandez-Meza’s mother filed her
14
15   application 18 years after he was born – he had no claim to derivative citizenship.

16             Hernandez-Meza asserted a derivative citizenship defense at trial, only to have the
17
     government move to reopen and offer his mother’s application in evidence. The court of
18
     appeals found this unfair to Hernandez-Meza. “[He] was entitled to build his defense
19
20   strategy on the assumption that he had seen all the items the government would present
21   as part of its case.” Id., at 768. So, too, was Mr. Abdul Kareem, but that proved to be
22
     not so.
23
               The court found the failure to disclose the application violated the prosecution’s
24
25   duty to disclose information material to preparing a defense under Rule 16(a)(1)(E)(i).
26
27
                                                   16
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 17 of 22




     Id., at 768-69. The court began by noting that “materiality is a low threshold;” it is
 1
 2   satisfied so long as the information would have helped Hernandez-Meza prepare a
 3
     defense. Id., at 768 (citing United States v. Doe, 705 F.3d 1134, 1151 (9th Cr. 2013)).
 4
     Even if it simply caused a defendant to completely abandon a planned defense and take
 5
 6   a different path, information is “material.”     Id.   Lack of knowledge that certain

 7   information exists, or even a showing of due diligence to ferret it out, will not excuse
 8
     non-compliance with Rule 16(a)(1)(E), unlike subsections 16(a)(1)(D) and (F). Id., at
 9
     768.
10
11          This makes clear the prosecutor’s duty to seek out and disclose favorable evidence.
12   Yet here, it seems, the trial prosecutors find themselves in the same position as the
13
     Louisiana prosecutors in Kyles. Evidence from 2015 has been popping up that they claim
14
15   to have known nothing about until just before they disclosed it to the defense. There is

16   no escape from the government’s responsibility regardless of the prosecutor’s good faith,
17
     good intentions, or lack of knowledge.
18
            B. Sixth Amendment violation of right to present a complete defense and
19             interference with the right to effective assistance of counsel
20
            The Supreme Court held in Holmes v. South Carolina, 547 U.S. 319 (2006) that a
21
22   defendant has a Sixth Amendment right to present a complete defense, and a state

23   procedural rule precluding a defendant from doing so could not stand.             Holmes
24
     challenged the state’s evidence, the handling of forensic evidence, and alleged a plot to
25
     frame him. In addition, he sought to introduce evidence that a third party was the
26
27
                                                17
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 18 of 22




     murderer. The state court precluded the third party liability evidence based on a state
 1
 2   evidentiary rule precluding introduction of such evidence when the state’s evidence,
 3
     particularly forensic evidence, was strong. The Court held that evaluation only of the
 4
     prosecution’s evidence as a basis to exclude defense evidence was arbitrary and violative
 5
 6   of Holmes right to a “meaningful opportunity to present a complete defense.” 547 U.S.

 7   at 331.
 8
               Here, Mr. Abdul Kareem challenged the testimony of government witnesses and
 9
     sought to demonstrate that he was not the planner, trainer, and “bankroller” as the
10
11   government painted him. He attempted to show that others were likely more influential
12   on Simpson and Soofi than he because they were closer to radical Muslims and that others
13
     gave Simpson money that was used for the attack. These were a part of his defense, but
14
15   the government action in suppressing evidence, or delaying its disclosure past the point

16   of utility, deprived him of the right to present this evidence to the jury.
17
               This suppression of information interfered with Mr. Abdul Kareem’s Sixth
18
     Amendment right to the assistance of counsel. As noted in Strickland v. Washington, 466
19
20   U.S. 668, 690-91(1984), a lawyer’s professional judgment about what approach to take
21   rests on the bedrock of a thorough investigation of the case. A failure to make a full
22
     investigation before selecting and preparing the defense may rise to ineffective assistance
23
     of counsel. Uniformed-counsel’s conduct may undermine the proper functioning of the
24
25   adversary process such that the trial cannot be relied on to have produced a just result.
26
27
                                                  18
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 19 of 22




     See United States v. Burrows, 872 F.2d 915, 918 (9th Cir. 1989) (reversing conviction
 1
 2   for failure to investigate a mental defense); Evans v. Lewis, 855 F.2d 631, 637 (9th Cir.
 3
     1988) (holding a failure to investigate “cannot be construed as a trial tactic” where
 4
     counsel did not even bother to view relevant documents that were available).
 5
 6          Here, defense counsel thought they knew their case. Yet any investigation done

 7   to arrive at a defense strategy by the start of trial on February 16, 2016 no longer mattered
 8
     when the government started producing items not previously listed as exhibits. One-
 9
     hundred-fifty new trial exhibits for the prosecution put the defense in an untenable
10
11   position. Defense counsel was committed to his approach to the case when the opening
12   statements were made. He had to rely upon the facts as he knew them at the start of trial.
13
     Even if his overall strategy might remain the same with the benefit of the suppressed
14
15   evidence, the withheld evidence denied him the factual support needed for that strategy

16   to be credible.
17
            C. An evidentiary hearing will confirm that dismissal of the indictment is the
18             appropriate remedy here.
19          The foregoing shows that evidence in the government’s possession, was
20
     suppressed, and was material. Defendant’s constitutional rights to a fair trial, the
21
22   presentation of a complete defense, and right to the effective assistance of counsel were

23   denied. The result was prejudicial, and a verdict not worthy of confidence.
24
            The defense has requested an evidentiary hearing to present the district court with
25
     a clear understanding of how the information disclosed post-trial came to the prosecutor’s
26
27
                                                 19
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 20 of 22




     attention, when it did, and why not sooner. This is the proper procedure. Those facts
 1
 2   developed at such a hearing will confirm the outrageous, willful, and flagrant government
 3
     conduct, and support this Court’s decision that dismissal is the appropriate remedy.4
 4
            Other cases have involved hearings of this sort. In Hernandez-Meza the court
 5
 6   vacated the conviction and remanded the case for an evidentiary hearing into whether the

 7   failure to disclose the application was willful, with the district court to impose appropriate
 8
     sanctions if willful. Id., 720 F.3d at 769. Two other cases discussed in Chapman
 9
     involved remands to the district court to determine the nature of the alleged violations
10
11   and the remedies warranted. Chapman, 542 F.3d at 1086. The first, United States v.
12   Kojayan, 8 F.3d 1315 (9th Cir. 1993) involved a government failure to disclose an
13
     agreement with a testifying co-conspirator. Based on misleading statements from the
14
15   prosecutor and the government’s failure to accept responsibility, the conviction was

16   reversed, and the case remanded to determine whether to retry the defendants or dismiss
17
     the indictment. Chapman, 524 F.3d at 1086, citing Kojayan, 8 F.3d at 1325. The second
18
     was United States v. Blanco, 392 F.3d 382 (9th Cir. 2004). There the government failed
19
20   to disclose “highly relevant impeachment material” about a confidential informant.
21   Chapman, 524 F.3d at 1086, citing Blanco, 392 F.3d at 392. The court of appeals
22
     remanded for further factfinding to determine the full extent of the violations, with a
23
24
     4
25   Although the appropriate remedy for disclosure violations is usually a new trial, where
   the government actions rise to a level of flagrant misconduct, dismissal is appropriate.
26 Chapman, 524 F.3d at 1086.
27
                                                  20
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 21 of 22




     range of options available to the court including dismissal of the indictment. Chapman,
 1
 2   524 F3d at 1086, citing Blanco, 392 F.3d at 395.
 3
              The prudent course is to conduct an evidentiary hearing notwithstanding the
 4
     readily apparent nature of the misconduct.
 5
 6      IV.      CONCLUSION

 7            It is one Department of Justice that prosecuted Mr. Abdul Kareem, and the
 8
     Hendricks and Wahid cases, and investigated Nurse.         All these investigations and
 9
     prosecutions were under its control. It should be held accountable for its interference
10
11   with Mr. Abdul Kareem’s constitutional and procedural rights; the Court should act to
12   protect the integrity of the judicial process, and to deter future misconduct. It is
13
     impossible to confidence that the government has met its disclosure obligations, even at
14
15   this point, due to its prior misconduct. The Court should hold an evidentiary hearing and

16   then dismiss the indictment with prejudice.
17
              RESPECTFULLY SUBMITTED,
18
                                              MAYNARD CRONIN ERICKSON
19                                            CURRAN & REITER, P.L.C.
20                                            By /s/Daniel D. Maynard
                                                    Daniel D. Maynard
21                                                  3200 North Central Avenue, Ste. 1800
22                                                  Phoenix, Arizona 85012
                                                    Attorneys for Defendant/Appellant
23
                                              DRAKE LAW, PLC
24
                                              By /s/Daniel R. Drake
25                                                  Daniel R. Drake
                                                    4340 East Indian School Road
26
27
                                                  21
28
     Case 2:15-cr-00707-SRB Document 565 Filed 08/08/19 Page 22 of 22




                                                     Suite 21-113
 1
                                                     Phoenix, Arizona 85018
 2                                                   Attorney for Defendant/Appellant
 3
 4                                  CERTIFICATE OF SERVICE
 5          I hereby certify that on August 8, 2019, I electronically transmitted the attached
 6
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 7
 8   Notice of Electronic Filing to CM/ECF registrants: AUSA Joseph E. Koehler and AUSA

 9   Kristen Brook. Additionally, a copy was served upon Mr. Abdul Kareem by first class
10
     letter, postage prepaid, at:
11
                   Abdul Malik Abdul Kareem #44126-408
12                 FCI Florence
13                 Federal Correctional Institution
                   PO Box 6000
14                 Florence, CO 81226
15
16
                                                     /s/Daniel R. Drake
17                                                   Daniel R. Drake
18
19
20
21
22
23
24
25
26
27
                                                22
28
